Citation Nr: 0021511	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) from April 
16, 1997 to November 16, 1999.

2.  Entitlement to a disability evaluation in excess of 50 
percent for PTSD from November 17, 1999.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to June 1968 
and an unverified period of service in the U.S. Army Reserves 
from 1980 to 1997.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan, which continued a 30 
percent rating for PTSD with an effective date of April 16, 
1997.  During the pendency of the appeal, in a January 2000 
hearing officer's decision, the veteran's disability 
evaluation was increased to 50 percent with an effective date 
of November 17, 1999.  

On a claim for an original or an increased rating, a claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  In this case, the veteran has not indicated that 
he is satisfied with the current 50 percent rating for his 
service-connected PTSD.  During a May 2000 video conference 
hearing conducted by the undersigned, the veteran's 
representative argued that the veteran is entitled to a 100 
percent disability evaluation.  Accordingly, the veteran's 
appeal has not been resolved and is still pending before the 
Board.     


REMAND


Historically, by rating decision dated in June 1990, service 
connection for PTSD was established with a 10 percent 
disability rating assigned effective from December 1989.  In 
April 1997, in connection with the current appeal, the 
veteran requested an increased evaluation for his service-
connected PTSD.  In an October 1997 rating decision, the RO 
determined that a 30 percent disability rating was in order 
for the veteran's PTSD effective from April 16, 1997.  In an 
August 1998 rating decision, the RO continued a 30 percent 
disability evaluation for PTSD with an effective date of 
April 16, 1997.  Thereafter, the veteran initiated and 
perfected a timely appeal requesting an increased disability 
evaluation.  Subsequent to the veteran's appeal, in a January 
2000 hearing officer's decision, the veteran's disability 
evaluation was increased to 50 percent with an effective date 
of November 17, 1999.  During a May 2000 video conference 
hearing, the veteran's representative argued that the veteran 
is entitled to a 100 percent disability evaluation for PTSD.  

An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased evaluation.  Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992).  Based on the veteran's contention, the Board 
finds that the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  The Board also finds, 
however, that VA has not fulfilled its duty to assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the claim's equitable disposition. 

In the present case, the pertinent evidence shows that the 
veteran was afforded a VA examination in May 1997.  Following 
examination, the examiner characterized the veteran's PTSD as 
chronic and indicated that the veteran may have dysthymia.  A 
Global Assessment of Functioning (GAF) score of 55 was 
assigned.

VA outpatient counseling progress notes dated April 1997 to 
June 1998 and a March 1998 VA hospitalization summary reflect 
that the veteran continued to have difficulty with PTSD 
symptomatology and bipolar disorder.  In March 1998, the 
veteran was hospitalized after exhibiting manic behavior.  
Upon admission the veteran had psychomotor agitation, loud 
and forceful speech, loosening of associations, and his 
thought was tangential and delusional.  He also had auditory 
hallucinations, grandiose thoughts, irritable mood and labile 
affect.  His cognition was intact, judgment and insight were 
poor and he denied suicidal and homicidal ideations.  He was 
assigned a GAF score of 15.  Upon discharge, the veteran was 
assigned a GAF score of 80, he was continuing with Depakote 
and was released to return to work within one week.  The 
diagnoses were bipolar disorder, manic, and PTSD.  Throughout 
April 1998, the veteran remained reluctant to continue with 
therapeutic doses of medication to manage his symptomatology.  
He also continued to be followed with a dual diagnosis of 
bipolar disorder and PTSD.  In May 1998, the veteran was 
noted to have improved sleep, no racing thoughts and his mood 
was good.  His condition was described as stable and in 
connection with treatment for a previous myocardial 
infarction, he was noted to engage in walking, biking and 
playing golf for exercise.  At the conclusion of a June 1998 
counseling session, the veteran was described as being in 
good control.  

However, in July 1998, the veteran underwent a 
psychodiagnostic evaluation with Ahvay Muhammad, Ph.D., PC.  
Test results showed that the veteran's symptoms consistently 
clustered in the severe range for PTSD.  His symptoms 
included nightmares, intrusive thoughts, panic attacks, 
memory loss, depression, hyperarousal, exaggerated startle 
response, excessive anger, poor interpersonal relationships 
and severely impaired social functioning.  The assessment was 
PTSD, chronic to severe and major depression, recurrent with 
panic disorder.  The veteran was assigned a GAF score of 40.  
It was recommended that the veteran consider increased 
medication, outpatient psychotherapy and hospitalization for 
symptom management and that he discontinue employment.

The veteran was afforded another VA examination in October 
1998.  This examination report is significant in that the 
examiner highlighted the fact that the veteran reported 
abusing alcohol on and off over the previous 20 years.  It 
was indicated that the veteran had 6 beers and 2 shots of 
liquor prior to the examination.  He also indicated that he 
used alcohol on 6 out of the 7 days prior to the examination 
and 20 out of the 30 days prior to the examination. The 
diagnoses were PTSD, bipolar disorder, alcohol dependence and 
a GAF score of 55 was assigned.  However, on November 17, 
1999, the veteran underwent an employability assessment 
conducted by Elaine M. Tripi, Ph.D., CRC, licensed 
psychologist.  The examination report reflects that the 
veteran advised Ms. Tripi that he stopped using alcohol 
heavily in 1990.  The veteran reported last working in 1992 
for a detective agency.  He indicated that he had been unable 
to work since that time due to the severity of his PTSD 
symptomatology.  The veteran reported suffering from 
anxiety/panic attacks, short- and long-term memory loss, 
flashbacks, intrusive thoughts, insomnia, overwhelming 
feelings of anger, bouts of freezing during which he is 
unable to move, speak or interact, withdrawal and isolation 
and severe bouts of depression.  Ms. Tripi opined that the 
veteran is not a viable rehabilitation candidate and would 
not be able to sustain substantial, gainful work activity at 
any skill or exertional level due to his severe PTSD 
symptomatology.  It was recommended that he consider an 
inpatient treatment program.  The veteran was assigned a GAF 
score of 41.  

Based on the foregoing summary of the relevant evidence of 
record, the Board finds that the degree of social and 
industrial impairment due to the veteran's PTSD alone is not 
entirely clear.  It is not apparent from the record what the 
relationship is, if any, between the veteran's PTSD and other 
diagnosed psychiatric disorders such as bipolar disorder, and 
given the rather divergent opinions regarding the severity of 
the veteran's PTSD, the Board finds that additional 
examination based on evaluation of the veteran along with 
review of the entire evidentiary record would be helpful in 
deciding this case.  The Board finds that the veteran should 
be afforded a psychiatric examination to accurately evaluate 
the level of disability due to his service-connected PTSD as 
opposed to other nonservice-connected disorders, 
specifically, bipolar disorder.  The evidence of record 
suggests that the veteran's has significant psychiatric 
impairment due to at least two psychiatric disorders.  As 
noted, the veteran was hospitalized by VA in March 1998 and 
the discharge diagnoses were bipolar disorder, manic, and 
PTSD; he had been brought to the hospital because of manic 
behavior.  Evidence of record also suggests that at least two 
examiners have found that the veteran's PTSD alone was of 
such severity as to preclude the veteran's employment.  
However, it is unclear whether such evaluations were rendered 
with review of the veteran's psychiatric history.  The Board 
notes further that medical evidence associated with this 
appeal also indicates that a diagnosis of major depression 
has been rendered.  The Board also observes, that the veteran 
has been assigned Global Assessment of Functioning (GAF) 
scores which have ranged from 15 to 80.  The Board finds that 
such inconsistencies in the medical evidence as well as the 
several psychiatric diagnoses render it difficult to assess 
the social and industrial impairment due solely to the 
veteran's PTSD.

Accordingly, the veteran should be scheduled to undergo a VA 
psychiatric examination, following which the examiners 
should, to the extent possible, distinguish symptoms 
attributable to the veteran's service-connected PTSD from 
other diagnosed psychiatric disorder(s), assign and explain 
the meaning of a GAF score for his overall psychiatric 
impairment, and explain the percentage or degree of 
impairment that represents impairment due solely to PTSD.  If 
the examiners are not able to distinguish the symptoms/degree 
of impairment due to PTSD from any other diagnosed 
psychiatric disorders, the RO should consider the decision of 
Mittleider v. West, 11 Vet. App. 181 (1998) (prescribing 
that, under such circumstances, the reasonable doubt doctrine 
dictates that all psychiatric symptoms be attributed to the 
service-connected disability) in the adjudication of the 
claim. 

As previously discussed, the evidence of record contains a 
July 1998 opinion from Dr. Muhammad in which Dr. Muhammad 
opines that the veteran should discontinue employment.  In 
November 1999, Dr. Tripi opined that the veteran is not a 
viable rehabilitation candidate and is unemployable as a 
result of his service-connected PTSD.  The veteran and his 
wife have also testified that he is unemployable as a result 
of his PTSD symptoms.  Finally, in a January 2000 VA Form 
646, the veteran's representative argues that the veteran 
cannot work as a result of his PTSD.  

In an appealed claim for an increased rating, the Board may 
consider entitlement to a total disability rating based on 
individual unemployability (TDIU) when that issue is raised, 
either by assertion or reasonably indicated by the evidence, 
even though the RO did not expressly address the issue.  See 
VAOPGCPREC 6-96; Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  
However, the question of a TDIU entitlement may be considered 
a component of an appealed increased rating claim only if the 
TDIU claim is based solely upon the disability or 
disabilities which are the subject of the increased rating 
claim. VAOPGCPREC 6-96.

The Board concludes that the issue of entitlement to TDIU is 
reasonably raised from the evidence of record in this case.  
Thus, the claim for individual unemployability must be fully 
developed as discussed in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994); Vettese v. Brown, 7 Vet. App. 31, 35 (1994).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of this case is necessary.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  (a)  The RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination by a panel of two 
psychiatrists, if possible.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiners in connection 
with the examination.  All necessary 
tests and studies should be conducted in 
order to ascertain the severity of the 
veteran's service-connected PTSD.  It is 
requested that a Global Assessment of 
Functioning (GAF) score be assigned 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV), including an 
explanation of what the assigned code 
means.

(b)  It is requested that the VA 
examiners discuss and reconcile any 
contradictory evidence regarding the 
level of the veteran's occupational 
impairment and any prior medical findings 
such as GAF scores since 1997.  After 
review of the claims file, including 
these records, the examiners should 
confer and discuss the veteran's case and 
thereafter render a medical opinion as to 
which of the veteran's symptomatology 
and/or social and occupational impairment 
is attributable to the service-connected 
PTSD as opposed to any nonservice-
connected condition(s) such as bipolar 
disorder.  If it is impossible to 
distinguish the symptomatology and/or 
social and occupational impairment due to 
the nonservice-connected condition(s), 
the examiners should so indicate.  On the 
basis of both current examination 
findings and a thorough review of all 
records in the claims files, the 
examiners should express an opinion 
regarding the overall degree of 
impairment resulting from the veteran's 
service-connected PTSD since 1997 and its 
effect on his ability to work.  The 
examiners must express an opinion as to 
the degree of interference with ordinary 
activities, including the ability to 
obtain and maintain gainful employment, 
caused solely by the veteran's service-
connected PTSD, as distinguished from his 
nonservice-connected conditions.  The 
examiners should indicate if there has 
been any appreciable change in the 
symptomatology due to PTSD from April 
1997 to the present.  The examination 
report must include the rationale for all 
opinions expressed.

2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand, and, if not, 
the RO should implement corrective 
procedures.

3.  The RO should inform the veteran of 
the elements of a claim for TDIU pursuant 
to 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 and Part 4 
(1999) and permit him the full 
opportunity to supplement the record as 
desired.  

4.  The RO should readjudicate the 
veteran's claim for an increased 
evaluation for PTSD and adjudicate the 
intertwined issue of entitlement to a 
total rating for compensation based on 
unemployability, if a total schedular 
rating is not assigned for the service-
connected PTSD.  

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case which 
summarizes all pertinent evidence, all 
applicable law and regulations and 
reflects detailed reasons and bases for 
the decisions.  They should then be 
afforded the applicable time period in 
which to respond.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he 

desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

